Citation Nr: 1047477	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1960 to December 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2008 
rating decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).   


FINDING OF FACT

Tinnitus was not manifested in service, and the preponderance of 
the evidence is against a finding that the Veteran's current 
tinnitus is related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A June 2008 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination 
(requested July 3, 2010) and while the Veteran's claims file 
indicates only that the examination was cancelled (for 
unspecified reasons), his representative acknowledges that he 
failed to appear, was frequently out of the country, and could 
not be contacted to determine whether he wanted to reschedule the 
missed examination.  While VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the Veteran 
has a concomitant duty to participate/assist in evidentiary 
development; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was vehicle mechanic. 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus. 
January 2004 through April 2008 private outpatient treatment 
records are silent for complaints, findings, treatment, or 
diagnosis relating to tinnitus.

In his May 2008 claim the Veteran stated that in service he was 
exposed to weapons noise without hearing protection and motor 
pool noise.  He added that he developed tinnitus while in service 
and that it had stayed with him.  The Veteran stated that he was 
not a hunter.  

On September 2008 VA examination the Veteran complained of 
tinnitus.  He reported noise exposure from firearms and war games 
practice.  He reported pre-service noise exposure from cement 
work, loading vending machines, and animal research.  His 
recreational noise exposure included power tools and hunting.  He 
reported tinnitus located in the right ear that was not constant 
or recurrent and was of unknown onset.  The examiner opined that 
she could not resolve the question of whether the Veteran's 
tinnitus was related to military noise exposure without resort to 
mere speculation.

An October 2010 memorandum from the Veteran's representative 
notes that the Veteran failed to appear for his VA examination, 
was frequently out of the country, and could not be contacted to 
determine whether he wanted to reschedule the missed examination.

The Veteran alleges he has tinnitus as a result of his exposure 
to noise trauma during service.  It is not in dispute that he now 
has tinnitus (as such is a disability capable of lay observation 
and the diagnosis is established essentially by subjective 
complaints), and that by virtue of his duties in service (as a 
vehicle mechanic) he was exposed to noise trauma therein.  
However, as tinnitus was not noted in service, service connection 
for such disability on the basis that it became manifest in 
service and persisted is not warranted.  To the extent that the 
Veteran seeks to establish by his accounts (beginning in May 
2008) that he had the onset of tinnitus in service and continuity 
of the disability since, the Board notes that his accounts 
regarding the onset of his tinnitus have been inconsistent (The 
Board finds particularly noteworthy that in the clinical context 
of a September 2008 VA examination the Veteran reported that the 
onset of his tinnitus was unknown.), are unsupported by any 
objective contemporaneous evidence, and are self-serving.  
Therefore, they are deemed not credible.    

Thus, the Board is left with the question of whether the 
Veteran's tinnitus may somehow otherwise be related to his 
service.  Whether current tinnitus is related to remote noise 
trauma is a medical question incapable of resolution by lay 
observation (other than by continuity of complaints, which the 
Board has found is not shown).  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Veteran has not presented any 
medical opinion/treatise evidence that relates his current 
tinnitus to his remote service/exposure to noise trauma therein.  
The RO attempted to arrange for a VA examination to secure a 
medical opinion in this matter; the Veteran failed to appear.  
The Veteran's first documented report of tinnitus is in September 
2008; notably, he did not report tinnitus on prior occupational 
audiological evaluations. Such a lengthy time interval between 
service and the first postservice documentation of complaints or 
symptoms associated with a disability for which service 
connection is sought is of itself a factor for consideration 
against a finding that the disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that there is a nexus 
between the Veteran's tinnitus and his service, and therefore, 
against his claim.  Accordingly, the benefit of the doubt rule 
does not apply; the claim must be denied. 


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


